DETAILED ACTION
1. Applicant's response, filed 26 November 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 1-20, 23, 29-31, 35-37 and 40 are cancelled.
Claims 21-22, 24-28, 32-34 and 38-39 are currently pending and under examination herein.
Claims 21-22, 24-28, 32-34 and 38-39 are rejected.

Priority
4. The instant claims do not claim the benefit of priority to any earlier filed applications. As such, the effective filing date of claims 21-22, 24-28, 32-34 and 38-39 is 10 April 2017.

Information Disclosure Statement
5. The Information Disclosure Statements filed on 1 October 2021 and 11 January 2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full. A signed copy of the list of references cited from each IDS is included with this Office Action.

Claim Interpretation
	6. Claims 21, 33 and 38 recite “administering/arrange for administration of the one or more optimized foods in order to increase or decrease the one or more measurement levels for the user to one or more target measurement levels of the one or more biomarkers” in lines 23-25, 28-31, and 25-28, respectively. Claim 32 recites “wherein administering the one or more optimized foods to the user comprises providing the one or more optimized foods to the user through one or more food distribution points” in lines 1-3. Figs. 13, 34 and paras. [0059]-[0061], [0066] and [0105] and the published application indicate that the broadest reasonable interpretation of this limitation encompasses picking up the food from a distribution point or distributing the food via a drone or delivery vehicle. This is further supported by claim 32 which recites that the administering of the one or more foods comprises providing the one or more foods to the user through one or more food distribution points. While Applicant points to paragraphs [0094]-[0095] of the specification as support for this limitation (pg. 8, para. 2 of Applicant’s Remarks), it is noted that these paragraphs of the published application pertain to the calculation of the expected blood chemistry contributions and standard deviations based on historical data and do not mention the administration of the one or more optimized foods to the user. The limitations of “in order to increase or decrease the one or more measurement levels for the user to one or more target measurement levels of the one or more biomarkers” merely recite an intended use of the one or more optimized foods once they are consumed by the user because they claims do not require that the user actually consumes the food. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. Claims 21-22, 24-28, 32-34 and 38-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite patent eligible subject matter Step 1: YES) are first analyzed to determine if any claims recite a judicial exception (Step 2A, Prong 1). The instant claims recite the following limitations that fall under the “Mental processes”, “Mathematical concepts” or “Methods of organizing human activities” groupings of abstract ideas:
Claims 21, 33 and 38 recite determining biomarker data based on one or more biological samples obtain from a user, wherein the biomarker data comprises data corresponding to one or more measurement levels of one or more biomarkers of the user; determining expected blood chemistry contributions and standard deviations of the expected blood chemistry contributions for the plurality of food ingredients for the user based on historical data, wherein the historical data comprises data corresponding to estimated blood chemistry contributions for the plurality of food ingredients for the user for a time period before the one or more biological samples were obtained; determining one or more optimization equations for the user based on the expected blood chemistry contributions and the standard deviations of the expected blood chemistry contributions for the plurality of food ingredients; determining one or more optimized foods for the user based on the biomarker data, the nutritional data, the constraint data, and the one or more optimization equations, and administering or arranging for administering the one or more optimized foods to the user based on the user selection data.
Claim 22 further limits the type of biological sample.
Claim 26 recites that the one or more optimized foods comprise a subset of the plurality of food ingredients.
Claim 27 recites further limitations on the type one or more measurement levels.
Claims 28, 34 and 39 recite that the expected blood chemistry contributions correspond to changes to the one or more measurement levels in response to consuming the plurality of food ingredients.
Claim 32 recites wherein administering the one or more optimized foods to the user comprises providing the one or more optimized foods to the user through one or food distribution points. 
Regarding the determining biomarker data limitation, paras. [0027]-[0028] of the instant specification indicate that the measurements are performed by a clinical laboratory and then uploaded by a database that is then accessed to determine the biomarker data and claims 33 and 38 indicate that this step is performed via a processor. In light of these disclosures, the broadest reasonable interpretation of this limitation includes selecting data from the database for the biomarkers of interest, which equates to a mental process of selecting data of interest that can be practically performed in the human mind. Similarly, determining one or more optimized foods based on the data and equations equates to a step of data analysis and selection that is so generically recited in the claim that it equates to a mental selection process that one can practically perform in the human mind as claimed. Regarding the determining one or more optimization equations limitation, para. [0044] of the instant specification indicates that a cloud based CPU already contains algorithms of linear and non-linear equations that optimize the blood chemistry of the user and these are pulled from the database. Therefore, the broadest reasonable interpretation of this limitation also includes selecting the appropriate optimization equations based on the received input data, which equates to a mental process of selecting data of interest that can be practically performed in the human mind as claimed. The limitations Claim Interpretation section above). For example, ordering food from a restaurant for delivery or pickup from the restaurant and then an employee at the restaurant arranging for the food to be delivered or picked up and executing the delivery or pickup is an example of both a commercial interaction between the person selecting the food and the restaurant as well as an interaction that occurs between people, both for the person ordering the food and the employee arranging the delivery or pickup. Therefore, this limitation falls under the sub-groupings of “managing personal interactions between people” and “commercial interactions” in the “method of organizing human activity” grouping of abstract ideas. In claims that recite limitations from multiple groupings of abstract ideas, these limitations are treated together as a single abstract idea (see MPEP 2106.04.II.B). Therefore, claims 21-22, 24-28, 32-34 and 38-39 recite an abstract idea (Step 2A, Prong 1: YES).
Claims found to recite a judicial exception under Step 2A, Prong 1 must be further analyzed to determine if the claims as a whole integrate the recited judicial exception into a Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that integrates the recited judicial exception into a practical application. Specifically, the claims do not recite an additional element that reflects an improvement to technology or apply or use the judicial exception in some other meaningful way. Rather, the instant claims recite additional elements that amount to mere data gathering activity or mere instructions to implement the abstract idea on a generic computer. Specifically, claims 21, 33 and 38 recite additional elements of receiving nutritional data, constraint data and a user selection data that are utilized as input for the recited abstract idea. Claims 22 and 24-25 recite further limitations on the type of nutritional data, constraint data or user selection data. The courts have identified limitations amounting to necessary data gathering or merely limiting the type of data were insignificant extra-solution activity in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016); Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). Claims 33-34 and 38-39 recite performing the abstract idea with a processor or computer and storing the abstract idea on a memory. However, there are no additional limitations to indicate that the claims require anything other than a generic computer that is utilized as a tool to perform an existing process. Therefore, these limitations equate to mere instructions to implement the judicial exception on a generic computer. Since the additional elements of the claims merely recite insignificant extra-solution activity or mere instructions to implement the abstract idea on a generic computer, the claims do not integrate the recited judicial exception into a practical application. As such, claims 21-22, 24-28, 32-34 and 38-39 are directed to an abstract idea (Step 2A, Prong 2: NO). 
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Claims 33-34 and 38-39 recite performing the abstract idea with a processor or computer and storing the abstract idea on a memory. However, these limitations equate to mere instruction to apply the abstract idea using a generic computer that the courts have stated does not amount to significantly more than a recited judicial exception in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The additional elements do not provide an inventive concept either alone or in combination (Step 2B: NO). As such, claims 21-22, 24-28, 32-34 and 38-39 are not patent eligible.

Response to Arguments
Applicant's arguments filed 26 November 2021 have been fully considered but they are not persuasive to overcome the outstanding rejection.
8. Applicant asserts that the claims do not recite certain methods of organizing human activity because the claims no longer recite arranging for delivery of the one or more optimized foods using one or more programmed vehicles (pg. 9, para. 2 to pg. 10, para. 3 of Applicant’s Remarks). This argument is not persuasive.
As discussed in the above rejection, although the claims no longer explicitly recite “arranging for delivery”, the broadest reasonable interpretation of the limitation for “administering the one or more optimized foods” or “arranging to administer the one or more optimized foods” in light of the specification is the user either picking up the food at a food distribution point or taking delivery of the food (see Claim Interpretation section above). Ordering food from a restaurant for delivery or pickup from the restaurant and then an employee at the restaurant arranging for the food to be delivered or picked up and executing the delivery or pickup is an example of both a commercial interaction between the person selecting the food and the restaurant as well as an interaction that occurs between people, both for the person ordering the food and the employee arranging the delivery or pickup. Therefore, the amended limitation still reads on a method of organizing human activity.

9. Applicant asserts that the limitations of claims 21, 33, and 38 do not fall within the grouping of mental processes because the human mind cannot perform administering or arranging for administering the one or more optimized foods to the user based on the user selection data (pg. 9, para. 2 to pg. 10, para. 2 and pg. 10, para. 4 to pg. 11, para. 2 of Applicant’s Remarks). This argument is not persuasive.
As discussed in the above rejection, the limitations for administering or arranging for administering the one or more optimized foods to the user based on the user selection data are not asserted to fall within the “Mental processes” grouping of abstract ideas. Rather, these limitations fall within the “Methods of organizing human activity” grouping of abstract ideas. Instead, the limitations of determining biomarker data, determining expected blood chemistry 

10. Applicant asserts that the administering step in claims 21, 33 and 38 integrates any recited judicial exception into a practical application similar to the administering step in Vanda Pharm Inc. v. West-Ward Pharm Int’l Ltd (pg. 11, para. 3 to pg. 12, para. 3 of Applicant’s Remarks). This argument is not persuasive.
As set forth in MPEP 2106.04(d)(2), the consideration of a particular treatment or prophylaxis consideration is a stand-alone consideration in the Step 2A, Prong Two analysis that is based on the courts guidance in Vanda Pharm Inc. v. West-Ward Pharm Int’l Ltd. MPEP 2106.04(d)(2) further sets forth that: 
“A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional element(s) demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the additional elements apply or use the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.”
and
“in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition.”
Therefore, in order for a limitation to qualify as a particular treatment or prophylaxis limitations similar to that in Vanda, the claim must recite an additional element of the claim that affirmatively recites a particular treatment for a disease or medical condition. As discussed above, even though the claim language recites the term “administering”, the broadest reasonable interpretation of this limitation falls under the “methods of organizing human activity” grouping of abstract ideas. Thus, this limitation is not an additional element that can integrate Vanda decision.

11. Applicant asserts that the step of determining expected blood chemistry contributions and standard deviations of the expected blood chemistry contributions for the plurality of food ingredients for the user based on historical data, determining one or more optimization equations for the user and determining one or more optimized foods for the user are not well-understood, routine and conventional activity (pg. 12, para. 3 to pg. 13, para. 3 of Applicant’s Remarks). This argument is not persuasive.
Under Step 2B the additional elements are evaluated to determine whether or not the claims recite an inventive concept and the inventive concept cannot be furnished by the judicial exception itself (see MPEP 2106.05.I). Therefore, only the additional elements are evaluated to determine whether they provide something uncoventional and non-routine to the claims.  As discussed in the above rejection, the steps of determining expected blood chemistry contributions and standard deviations of the expected blood chemistry contributions for the plurality of food ingredients for the user based on historical data, determining one or more optimization equations for the user and determining one or more optimized foods for the user are not well-understood, routine and conventional activity are part of the recited judicial exception itself and therefore cannot provide an unconventional additional element because they are not additional elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12. Claims 21-22, 24-28, 32-34 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Blander et al. (US 2014/0310019 A1; published 16 October 2014; previously cited) in view of Dillahunt et al. (US 9,159,088 B2; published 13 October 2015; previously cited), Vaananen (US 10,262,289 B2; effective filing date 2 February 2016; previously cited) and Bennett et al. (US 9,011,153 B2; published 21 April 2015; previously cited). Any newly recited portions herein are necessitate by claim amendment.
With respect to claims 21, 33 and 38, Blander et al. discloses a computer implemented method and system for personalized nutrition, exercise and comprehensive wellness assessment (abstract; paras. [0007]-[0013]). Blander et al. discloses that the method and system receives a panel of biomarkers from the user’s blood or other biological sample (paras. 
Regarding claim 22, Blander et al. discloses that the biological sample is blood (para. [0007]-[0008]).
Concerning claim 26, Blander et al. discloses recommending foods from the database which will optimize the nutrition of the user, which are obviously a subset of the food ingredients present in the entire database (Fig. 11; paras. [0033]-[0035] and [0039]).
Pertaining to claim 27, Blander et al. discloses that the blood test data includes glucose, creatinine kinase, total cholesterol, hemoglobin, calcium and others and that the optimized foods are selected to produce personal recommendations to correct the deficiencies in the analyte levels (paras. [0033]; Figs. 3 and 10; Appendix A).

	As to claims 21, 33 and 38, Dillahunt et al. discloses a location-aware preference and restriction based customized menu method, system and computer readable medium that generates a list of recommended foods based on the current location and the input list of preferences and restrictions (abstract; col. 1, lines 36-55). Dillahunt et al. discloses that the invention first obtains a list of foods available at the user’s location from food vendors at or near the GPS location of the user (col. 2, line 62 to col. 3, line 8). Dillahunt et al. discloses obtaining a list of preferences and restriction of the user, including favorite foods, intake rates for nutrients 
	With respect to claims 21, 32-33 and 38, Vaananen discloses a drone delivery method and system for delivering products, such as food items, to a user (abstract; Figs. 3 and 5). Vaananen discloses that the drone delivery method includes receiving a user selection of a product, transmitting the data about the selection and social network profile information of the user to a drone and then directing the drone to retrieve the product and deliver it to the user wherever they are (col. 5, lines 59-63; col. 7, line 38 to col. 8, line 20; col. 8, line 55 to col. 9, line 40; Figs. 3 and 5). Vaananen discloses that the drone can deliver the selected items either to the user, the address of the user or to a location specified by the user, which would correspond to a food distribution point (col. 7, line 62 to col. 8, line 5). 
	Regarding claims 21, 28, 33-34 and 38-39, Bennett et al. discloses method and systems for analyzing nutrient intake levels and generating recommendations that are responsive to a user’s current nutritional intake and nutrition related goals (abstract). Bennett et al. discloses that the method and system automatically generates based on the user’s selected health-related goals and demographic features a user-specific dietary program that corresponds to a target profile including target amounts of various nutrients (col. 35, line 51 to col. 36, line 24). Bennett et al. also discloses that the method and system will generate an index for consumed food in a consumption profile according to one or more equations that represents an alignment between the consumed food and the user-specific dietary program (col. 36, line 25 to col. 38, line 48). Bennett et al. further discloses that the method and system can be used to determine one or more recommended foods for the user to consume to move the index closer to the target level by using linear programming techniques to provide multiple recommendations for 
	Concerning claim 24, Dillahunt et al. discloses obtaining a list of preferences and restriction of the user, including favorite foods, intake rates for nutrients or allergies (col. 3, lines 9-31).

	An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Dillahunt et al. discloses a method that allows a user to select from foods that are available in the local area (col. 1, lines 36-52). Therefore, one of ordinary skill in the art would have been motivated to utilize the method and system to identify locally available foods that fit user preferences taught by Dillahunt et al. in the optimized nutrition and wellness method and system taught by Blander et al. to enable the ability to select from locally available foods that can be easily accessed by the user that will also improve the nutrition and wellness of the user. Furthermore, one of ordinary skill in the art would predict that the method and system taught by Dillahunt et al. could be readily added to the method and system of Blander et al. with a reasonable expectation of success since the method of Dillahunt et al. includes the ability to take into account dietary intake and nutrient intake rate restrictions.  
Vaananen discloses that the method for drone delivery of user selected products greatly decreases the order input time and allows the consumer to move around after their order (col. 5, lines 9-18). Therefore, one of ordinary skill in the art would have been motivated to utilize the drone delivery method taught by Vaananen to administer the one or more optimized foods in the method of selecting optimized foods taught by Blander et al. and Dillahunt et al. to decrease the order input time and enable the consumer to move around after their order as taught by Vaananen. Furthermore, one of ordinary skill in the art would predict that the method and system of Vaananen could be readily added to the method and system of Dillahunt et al. and Blander et al. with a reasonable expectation of success since the method and system of 
Bennett et al. discloses that the method and system is able to identify which foods are able to best meet a user-specific dietary program by increasing those nutrients that need to be increased and determining which recommended foods will best meet the dietary program and increase/decrease the nutrients in the users current profile (col. 42, lines 16-36). Therefore, one of ordinary skill in the art would have been motivated to utilize the method and system to determine an index for how much a recommended food would meet the necessary target range for nutrition taught by Bennett et al. in the optimized nutrition and wellness method and system taught by Blander et al., Dillahunt et al. and Vaananen to provide a numeric method for ranking foods as to the most and least recommended to meet the necessary nutrition and wellness recommendations. Furthermore, one of ordinary skill in the art would predict that the method and system taught by Bennett et al. could be readily added to the method and system of Blander et al., Dillahunt et al. and Vaananen with a reasonable expectation of success since both methods and systems pertain to nutrition and wellness evaluation. The invention is therefore prima facie obvious.

Response to Arguments
Applicant's arguments filed 26 November 2021 have been fully considered but they are not persuasive. 
13. Applicant asserts that Blander, Dillahunt, Vaananen, either alone or in combination, fail to teach “determining expected blood chemistry contributions and standard deviations of the expected blood chemistry contributions for the plurality of food ingredients for the user based on historical data, wherein the historical data comprises data corresponding to estimated blood chemistry contributions for the plurality of food ingredients for the user for a time period before the one or more biological samples were obtained and determining one or more optimized foods 
Regarding the above limitations, it is noted that Bennett et al. discloses that the databases utilized for the invention include a consumed foods database that corresponds to a list of the foods in the known foods database, which includes the estimated blood chemistry contributions, that were consumed by the user, when it was consumed and meal classification (col. 30, line 34 to col. 31, line 49; Figs. 2A and 2B). Bennett et al. also discloses that the method can determine which foods in the consumed foods database to recommend by determining which foods have high levels of a nutrient that the user is below target range for the nutrient and which foods in the database have not been consumed by the user yet (col. 69, line 40 to col. 70, line 16). Bennett et al. further discloses that the method and system can be used to determine one or more recommended foods for the user to consume to move the index closer to the target level by using linear programming techniques to provide multiple recommendations for improving the index by balancing the need to increase deficient nutrients while preventing or reducing harmful increases in the consumption of nutrients that are already at sufficient levels in the user’s diet (col. 42, lines 16-36). Bennett et al. discloses that steps for recommending the foods includes establishing one or more constraints on the meal recommendations, defining an optimization objective using the target profile and the consumption profile and optimizes the meal recommendations based on the optimization objective and the one or more constraints (col. 42, lines 37-52). Bennett et al. discloses that the optimization objective includes the use of .

Conclusion
14. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

E-mail Communications Authorization
15. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
16. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631